Citation Nr: 1045750	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for scarring 
of the lungs.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pneumonia 
and a respiratory disorder (other than chronic obstructive 
pulmonary disease and asbestosis).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which, inter alia, determined that new and material evidence had 
not been presented to reopen claims of entitlement to service 
connection for scarring of the lungs, and for "pneumonia and a 
respiratory disorder."  

The Board notes that in a statement, received in August 2009, the 
Veteran stated, "I am requesting S.C. (service connection) for 
"MAC" (Mycobacterium avium-complex) not COPD (chronic 
obstructive pulmonary disease).  COPD S.C. was filed in error on 
5-20-2009 [r]equest."  He added, "This is clearly a S.C. 
[claim] for 'MAC.'"  Given the foregoing, the Veteran has made 
it clear that he does not intend for his claim to include a claim 
for COPD.  In addition, in a final and unappealed decision, dated 
in July 2009, the RO denied a claim for service connection for 
asbestosis.  Therefore, the phrase "respiratory disorder" is 
not intended to include COPD or asbestosis, and the Board has 
characterized the issue as stated on the cover page of this 
decision.    

In April 2010, the Veteran was afforded a hearing before Lana K. 
Jeng, who is the Acting Veterans Law Judge rendering the 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).    

The issue of service connection for pneumonia and a respiratory 
disorder (other than COPD and asbestosis) is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2003, the RO 
denied the Veteran's claims for service connection for "scarring 
to lungs secondary to fire," and "pneumonia/respiratory 
condition."  

2.  The evidence received since the RO's December 2003 decision, 
that was not previously of record, and that is not cumulative of 
other evidence of record, does not raise a reasonable possibility 
of substantiating the claim for service connection for scarring 
of the lungs.  

3.  Evidence received since the RO's December 2003 decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for pneumonia and 
a respiratory disorder (other than COPD and asbestosis).      


CONCLUSIONS OF LAW

1.  The RO's December 2003 denial of service connection for 
scarring of the lungs, and pneumonia and a respiratory disorder 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

2.  New and material evidence has not been submitted since the 
RO's December 2003 rating decision denying service connection for 
pneumonia and a respiratory disorder (other than COPD and 
asbestosis).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).  



3.  New and material evidence has been submitted since the RO's 
December 2003 rating decision denying service connection for 
pneumonia and a respiratory disorder (other than COPD and 
asbestosis).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen his claims for service connection for 
scarring of the lungs, and pneumonia and a respiratory disorder 
(other than COPD and asbestosis).  During his hearing, held in 
April 2010, he asserted that he had been mis-diagnosed in the 
past with pneumonia and pleurisy.  He further stated that during 
service he worked as a welder, with some duty as a boiler 
technician, and that he had pneumonia on two occasions, with one 
hospitalization.  He also appeared to assert that he has had 
multiple treatments for respiratory symptoms since shortly after 
service, but that some of these records are unobtainable.  

As an initial matter, the Board notes that subsequent to the 
Statement of the Case, dated in May 2008, additional evidence, in 
the form of the Veteran's service (personnel) records, and post-
service medical evidence, has been associated with the claims 
file.  The Veteran's personnel file is not material to the bases 
for the Board's decision herein, and is not "pertinent" as 
defined at 38 C.F.R. § 20.1304(c) (2010) to the issue before the 
Board, and a remand for RO consideration is therefore not 
required.  In any event, the Veteran has submitted a waiver of RO 
review, received in July 2010 that, when read in context with the 
transcript of his hearing, held in April 2010, is sufficient to 
allow the Board to proceed.  Id.  

In December 2003, the RO denied claims for service connection for 
scarring of the lungs, and pneumonia and a respiratory disorder.   
The Veteran filed a timely notice of disagreement, and in July 
2004 a statement of the case was issued.  However, a timely 
appeal was not received, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  

In August 2006, the Veteran filed to reopen the claims.  In 
December 2006, the RO determined that new and material evidence 
had not been presented to reopen either of the claims.  The 
Veteran has appealed.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denials of these claims was in December 
2003.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic disabilities, to include 
bronchiectasis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The evidence of record at the time of the RO's December 2003 
decision included the Veteran's service treatment reports, which 
showed that in March 1961, he was hospitalized for seven days, 
with an initial diagnosis of acute pleurisy, and a revised 
diagnosis of common cold.  These reports note that he reported a 
history of an upper respiratory infection (URI) for the previous 
three weeks, with a cough, and a two-day history of right lower 
chest pain.  A chest X-ray was noted to be within normal limits.  
He was discharged as fit for full duty.  In March 1962, he was 
treated for a URI, and in November 1962, he was treated for 
tonsillitis.  A "release to inactive duty" examination report, 
dated in January 1964, and the Veteran's separation examination 
report, dated in February 1964, both showed that his lungs were 
clinically evaluated as normal, and indicated that chest X-rays 
were normal.  

As for the post-service medical evidence, it consisted of non-VA 
reports, dated between 1989 and 2001.  This evidence showed that 
the Veteran had received treatment for respiratory disorders that 
included COPD, bronchitis, bronchiectasis, pneumonia, and 
emphysema.  These reports indicated that he was employed as a 
warehouseman, or as a boiler operator, and that he had a long 
history of smoking.  See e.g., report from Regional Park Medical 
Center, dated in August 1989 (noting a history of smoking one-
half to one pack of cigarettes per day for 30 years); report from 
N.K.I., M.D., dated in January 1990 (noting a history of smoking 
up to one pack of cigarettes per day for ten years, with current 
use of 1/2 pack per day).  A report from the Baptist Medical 
Center, dated in December 2001, noted COPD with "pleural 
thickening which was felt to most likely represent the scar in 
the apices."  An associated chest X-ray report, also dated in 
December 2001, noted moderate apical pleural scarring, right 
greater than left, and contained an impression of "no evidence 
of active disease in a patient with severe chronic obstructive 
pulmonary disease."   

At the time of the RO's December 2003 decision, there was no 
competent evidence linking scarring of the lungs, pneumonia, or 
any other respiratory disorder to the Veteran's service, and no 
competent evidence to show that bronchiectasis was manifest to a 
compensable degree within one year of discharge from active duty.  

Evidence received since the RO's December 2003 decision consists 
of non-VA reports, dated between 2004 and 2010.  This evidence 
shows that the Veteran has received a number of treatments for 
respiratory symptoms, to include about two years of antibiotic 
and other treatment for pneumonia and MAC, ending in May 2005.  
These reports include notations that he has chronic pneumonia 
secondary to MAC.  A chest-X-ray report, dated in December 2005, 
notes that there was mild pleural and parenchymal scarring in the 
apices, with no acute-appearing pulmonary disease identified, and 
contains an impression of, "Findings compatible with chronic 
obstructive pulmonary disease.  No active pulmonary disease is 
identified."

A.  Scarring of the Lungs

With regard to the claim for scarring of the lungs, this 
evidence, that was not of record at the time of the RO's December 
2003 decision, is not cumulative, and is "new" within the meaning 
of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  In this case, the evidence of record 
at the time of the RO's December 2003 decision included reports 
showing that the Veteran had some scarring of the lungs.  None of 
the submitted evidence since the RO's December 2003 decision is 
dated prior to 2004, which is about 40 years after separation 
from service.  None of this evidence includes competent evidence 
to show that the Veteran has scarring of the lungs that is 
related to his service.  Accordingly, the claim is not reopened.  

In reaching this decision, the Board notes that the Veteran has 
submitted two reports from W.M., M.D., dated in December 2004 and 
December 2006, and a report from G.M., M.D., dated in July 2010, 
which appear to indicate that they link the Veteran's COPD to his 
service.  There is also evidence that his scarring of the lungs 
has been noted to be "compatible" with COPD.  However, as 
previously discussed, the Veteran has specifically stated that he 
is not filing a claim for COPD.  The issue on appeal is limited 
to scarring of the lungs; it does not include COPD.  Accordingly, 
this evidence is insufficient to reopen the claim for scarring of 
the lungs.    

The only other pertinent evidence received since the December 
2003 denial of the claim consists of oral and written testimony 
from the Veteran.  The Veteran's own testimony and assertions as 
to a causal connection between the claimed condition and his 
service are duplicative and not new and material.  Hickson v. 
West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211 
(1993) (noting that lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (finding 
that "[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108.").  As no competent 
evidence of an association between scarring of the lungs and his 
active duty has been received since December 2003, the Board 
finds that the additional evidence is not both new and material 
and does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened.  

Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  Pneumonia and a Respiratory disorder (other than COPD and 
asbestosis)

The submitted evidence includes a statement from G.M., M.D., 
dated in July 2010, and statements from C.G.W., M.D., dated in 
January 2009 and April 2010, which link the Veteran's MAC and 
pneumonia to his service.  

This evidence, which was not of record at the time of the 
December 2003 RO decision, is not cumulative; thus it is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In this case, these physicians' 
opinions are competent evidence which indicates that the Veteran 
may have pneumonia or other respiratory disorder (other than COPD 
and asbestosis) that are related to his service.  The claim is 
therefore reopened.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
With regard to the application to reopen the claim for pneumonia 
and a respiratory disorder (other than COPD and asbestosis), a 
discussion of the VCAA is not required at this time, as the Board 
has reopened and remanded the claim.  With regard to the 
application to reopen the claim for service connection for 
scarring of the lungs, the notification obligation in this case 
was accomplished by way of a letter from the RO to the Veteran 
dated in September 2006.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's non-VA medical records.  As the Board has 
determined that new and material evidence has not been presented, 
a remand for an examination and/or an etiological opinion is not 
required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 
2002); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003).   

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

ORDER

New and material evidence not having been submitted, the claim 
for service connection for scarring of the lungs is not reopened.  

New and material evidence having been submitted, the claim for 
service connection for pneumonia and a respiratory disorder 
(other than COPD and asbestosis) is reopened.  To this extent 
only, the appeal is granted.  


REMAND

VA's statutory duty to assist a veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or that a medical opinion be obtained, 
the United States Court of Appeals for Veterans Claims has stated 
that such development is required when the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

In this case, as previously discussed, there are statements from 
two private physicians of record which link a current lung 
disorder (other than COPD and asbestosis) to the Veteran's 
service.  Neither of these opinions discusses inservice findings 
with specificity, or the Veteran's relevant post-service history.  
Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
Nevertheless, they have been found to be sufficient to reopen the 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Veteran has not yet been afforded a VA examination.  Given the 
foregoing, the Veteran should be scheduled for an examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

After the foregoing development has been completed, a finding 
should be made as to the Veteran's credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
respiratory/pulmonary examination in order 
to ascertain the nature and etiology of all 
respiratory/pulmonary disorders.  The 
claims folder and a copy of this REMAND 
should be reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should then express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran has a 
respiratory/pulmonary disorder that was 
caused by his service.   

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it. 

If the examiner cannot express any part of 
the requested opinion, the examiner should 
explain the reasons therefor.

2.  The RO should then readjudicate the 
issue on appeal, to include a finding as to 
the Veteran's credibility.  If the 
determination remains unfavorable to the 
Veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence, and applicable law 
and regulations considered.  The Veteran 
and his representative should be given an 
opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


